As filed with the Securities and Exchange Commission on February 21, 2014 SECURITIES ACT FILE NO. 333-135105 INVESTMENT COMPANY ACT FILE NO. 811-21910 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No. |_| Post Effective Amendment No. 159 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No. 161 |X| (Check appropriate box or boxes) CLAYMORE EXCHANGE-TRADED FUND TRUST 2 (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) 2455 CORPORATEWEST DRIVE LISLE, ILLINOIS 60532 (Address of Principal Executive Offices) (630) 505-3700 Registrant's Telephone Number AMY J. LEE, ESQ. GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC 2 LISLE, ILLINOIS 60532 (Name and Address of Agent for Service) Copy to: STUART M. STRAUSS, ESQ. DECHERT LLP 1 NEW YORK, NY 10036 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (B) OF RULE 485. X ONMARCH 21, 2(B) OF RULE 485. 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(1) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. The sole purpose of this filing is to delay the effectiveness of the Trust's Post-Effective Amendment No.145 to its Registration Statement until March 21, 2014. Parts A, B and C of Registrant's Post-Effective Amendment No. 145 under the Securities Act of 1933 and Amendment No. 147 under the Investment Company Act of 1940, filed on September 17, 2013 are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on itsbehalf by the undersigned, thereunto duly authorized, in the City of Lisle and State of Illinois on the21st day of February, 2014. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 By: /s/Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. SIGNATURES TITLE DATE * February 21, 2014 Randall C. Barnes Trustee * February 21, 2014 Roman Friedrich III Trustee * February 21, 2014 Robert B. Karn III Trustee * February 21, 2014 Ronald A. Nyberg Trustee * February 21, 2014 Ronald E. Toupin, Jr. Trustee /s/ Donald C. Cacciapaglia February 21, 2014 Donald C. Cacciapaglia Trustee /s/ John L. Sullivan Treasurer, Chief Financial February 21, 2014 John L. Sullivan Officer and Chief Accounting Officer /s/ Stevens T. Kelly February 21, 2014 Stevens T. Kelly *Attorney-In-Fact, pursuant to power of attorney
